Citation Nr: 0834092	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-35 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to VA death 
benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In the decision, 
the RO concluded that new and material evidence had not been 
received to reopen the appellant's claim for VA death 
benefits because the evidence failed to show that her 
deceased husband had the type of service required to 
establish basic eligibility.  


FINDINGS OF FACT

1.  In an unappealed January 1952 decision, the RO, in 
essence, denied the appellant's application for National 
Service Life Insurance on the grounds that the evidence 
failed to show that her deceased husband had the requisite 
service to establish basic eligibility.  

2.  In March 2006, the appellant filed an application to 
reopen her claim to establish entitlement to VA death 
benefits.

3.  The evidence received since the unappealed 1952 decision 
is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The January 1952 decision that denied legal entitlement 
to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 38 C.F.R. § 3.104, 3.160, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to 
establish the appellant's basic eligibility for VA death 
benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that the VCAA is not applicable in the 
instant claim, as it is a question of law as to whether the 
appellant's deceased husband had the required service to 
establish basic eligibility for VA death benefits.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law alone is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  

It is also pertinent to note that in VAOPGPREC 5-2004 (June 
23, 2004), VA's General Counsel held that the VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  The Board also notes that while 
a review of the record shows that the appellant was not 
informed as to the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), any notice error in this 
case is not prejudicial because the benefit could not have 
been awarded as a matter of law.  Because the appellant is 
not eligible for VA benefits as a matter of law because of 
the negative service certification for her deceased husband, 
she is not prejudiced by any notice errors.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  (The purpose of 
38 U.S.C.A. § 5103 (a) is not frustrated, and thus, the 
claimant is not prejudiced, when the benefit sought cannot be 
awarded as a matter of law); Valiao v. Principi, 17 Vet. App. 
229 (2003).  (Notice error was not prejudicial where an 
appellant was not entitled to benefits as a matter of law).  

In this case, there is no prejudice because based on the 
legal impediment that the appellant's husband had no valid 
military service in the Armed Forces of the United States, 
there is no indication that there is any additional evidence 
exists that meets the requirement.  See Canlas v. Nicholson, 
20 Vet. App. 312 (2007).  (In regard to Philippine service, 
duty to assist requires VA to obtain records relevant to the 
adjudication of a claim where the qualifying service is in 
doubt and the claimant adequately identifies such records to 
the Secretary); Sarmiento v. Brown, 7 Vet. App. 80 (1994) 
(remanding where the veteran asserted that VA sought 
certification of his service with the incorrect spelling of 
his first name).  

Factual Background and Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as veteran of active military service.  38 U.S.C.A. 
§§ 101 (2), 101 (24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. 
§ 3.1 (d).  Service in the Philippine Scouts and the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Service of the United States for VA purposes.  
38 C.F.R. § 38 C.F.R. § 3.40, 3.41 (2007).  Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2007).  These 
regulations have their basis in statute, at 38 U.S.C.A. § 107 
(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 3.203 
(c).  Only service department records can establish if and 
when a person had qualifying active service.  Venturella v. 
Gober, 10 Vet. App. 340, 341 (1997).  The service department 
findings are binding and conclusive upon VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

The appellant has sought to have her deceased spouse 
recognized as having valid military service in the Armed 
Forces of the United States during World War II.  She was 
informed in a January 1952 letter that her deceased husband 
was not a member of the Armed Forces of the United States.  
She did not file a timely notice of disagreement with that 
decision.  Accordingly, the January 1952 determination letter 
became final.  

Because the 1952 decision was the last final allowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the appellant's claim to 
establish entitlement to death benefits should be reopened 
and reajudicated on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
submitted with respect to matters which have been finally 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a). 

The evidence of record developed prior to the 1952 RO 
determination includes a March 1949 request for Army 
information in which it was determined that the appellant's 
deceased husband was determined to have died in April 1942.  

Also of record is an October 1950 communication indicating 
the deceased husband had no recognized guerrilla service and 
was not a member of the Commonwealth Army in the service of 
the Armed Forces of the United States.

In support of her application to reopen the claim, the 
appellant has submitted a certification of military service 
from the Armed Forces of the Philippines dated in March 2006.  
She also submitted a copy of a certification from President 
George W. Bush that is undated, and a copy of her marriage 
certificate.  The appellant has also submitted and provided 
testimony on her own behalf at a hearing before the BVA in 
January 2008.  The aforementioned evidence is essentially new 
in that it was not of record at the time of the 1952 RO 
determination.  

However, the Board concludes that the aforementioned evidence 
is not "material" because it does not relate to an 
established fact necessary to substantiate the claim.  This 
is so because the matter under consideration is basic 
eligibility for VA death benefits and only service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  The 
aforementioned evidence therefore cannot serve to reopen the 
claim.  Duro v. Derwinski, 2 Vet. App. 430, 532 (1992).  

The matter under consideration turns upon the nature of the 
military service as recognized by law, and the Board is 
unable to identify any material evidence developed since the 
last final denial of this claim.  The critical question with 
respect to the claim for basic eligibility for VA death 
benefits was and remains whether there is evidence verifying 
eligible service from the United States Service Department, 
and the evidence received since the 1952 RO determination 
does not adequately address this fundamental problem with the 
appellant's claim.  Nothing has changed from a factual 
standpoint since the last denial of the claim.  There remains 
a lack of evidence verifying that the appellant's deceased 
husband had military service that makes her eligible for VA 
benefits.  

Although documents she has submitted indicate that her 
spouse's service may be on record as for the Philippine Army 
or the Philippine Government, such evidence is not equivalent 
to service recognized by the United States Government for VA 
compensation or pension purposes.  The Board reiterates that 
service department findings as to the fact of service with 
the United States Armed Forces are binding upon VA for 
purposes of establishing entitlement to benefits.  Duro v. 
Derwinski, supra.  It is pertinent to again note that only 
service department records can establish if and when a person 
had qualifying active service.  Cahill, supra.  In the 
absence of such evidence from the United States Armed Forces 
and without verification by the Service Department, the 
appellant's claim continues to lack legal entitlement under 
the applicable provision of law.  Thus, it remains subject to 
denial on the basis of lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA death benefits.  38 C.F.R. § 3.156 
(a).  As new and material evidence has not been submitted to 
reopen a claim of basic eligibility for VA death benefits, 
the claim may not be reopened and the appeal must be denied.


ORDER

New and material has not been received to reopen a claim to 
establish entitlement to VA death benefits, and the appeal is 
denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


